Citation Nr: 0816570	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  08-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a brain tumor.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 



FINDINGS OF FACT

A brain tumor was not manifest until more than one year after 
service and there is no competent evidence that the veteran's 
current tumor is related to service.


CONCLUSION OF LAW

A tumor was not incurred in or aggravated by service, and an 
organic disease of the nervous system may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a November 2006 letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained, and he has declined a hearing.  
Further, the Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  Though the veteran has not had a disability 
evaluation examination, the Board finds an examination is not 
required, as there is no reason to believe that the veteran's 
current brain tumor may be related to service.  The veteran 
has not given an account of continuity of symptoms since 
service, and he has not presented any medical opinion 
suggesting that the current tumor may be related to service.  
Therefore, the duty to provide an examination has not been 
triggered.  See 38 C.F.R. § 3.159(a).  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

The veteran has disagreed with the denial of his service 
connection claim by the RO, but he has not made any specific 
contentions related to his position.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In the present case, there is evidence of a current 
disability, but no evidence that it is related to service.  
The veteran's service medical treatment records are negative 
for any references to a brain tumor.  The medical history 
given by the veteran in September 1967 for the purpose of 
separation from service reflects his denial of frequent or 
severe headaches, dizziness or fainting spells, ear trouble, 
hearing loss, or a tumor, growth or cyst.  The report of a 
medical examination conducted at that time is likewise 
negative for references to headaches, brain tumors, or other 
neurological problems.  The veteran's physical examination 
was entirely normal.  

There is no evidence of a brain tumor or organic disease of 
the nervous system within a year of separation from service.  
In fact, the earliest post service medical records pertaining 
to such problems are from more than thirty-five years after 
service.  A VA medical record dated in May 2006 reflects a 
diagnosis of cerebellar pontine angle tumor; however, the 
record does not contain any indication that the problem is 
related to service.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran's current 
brain tumor is related to service.  The service medical 
records weigh against the claim, and the post service medical 
records reflect that any symptoms began more than a year 
after separation.  Evidence of a prolonged period without 
medical complaints after service may be considered as 
evidence against the claim.  See Maxson v. Gober, 230 F. 3d 
1330 (Fed. Cir. 2000).  There is no competent evidence that 
the veteran's current tumor is related to service.  The 
veteran's own opinion that the disorder is related to service 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board also notes that although the veteran 
had service in Vietnam, a brain tumor is not one of the 
disabilities which may be presumed to have been due to 
exposure to herbicides, such as Agent Orange.  38 C.F.R. 
§ 3.309(e).  Accordingly, the Board concludes that a brain 
tumor was not incurred in or aggravated by service, and an 
organic disease of the nervous system may not be presumed to 
have been incurred in service.  


ORDER

Service connection for a brain tumor is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


